Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-21 are pending. Claims 1-21 are under examination.

Drawings
The drawings filed 04/12/2021 are accepted by the examiner.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Roberto Rios Cuevas on 05/23/2022.
The application has been amended as follows: 

IN THE ABSTRACT:
The abstract is amended as follows. 
The following sentences are deleted. “Dissolution profiles were conducted to investigate the release of BBPA from BBPA-based metal complexes under physiological conditions (phosphate-buffered saline, PBS). These results show that < 50 % of BBPA was released from the BBPA-based metal 10complexes after 72 h. Binding assays employing hydroxyapatite (HA) were conducted to explore the affinity of BBPA to the bone microenvironment. About 99 % of the BBPA could bind to HA in 10 days, revealing that BBPA is capable of binding to the bone.”

In the last line of the abstract, the word “no” is deleted and the word - - not - - is put in its place.

IN THE CLAIMS:
The line numbers in the claims are deleted.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Teixeira et al. (Nafion phosphonic acid composite membranes for proton exchange membranes fuel cells, Applied Surface Science, 487, pp. 889-897, Published 2019). 
Teixeira et al. disclose the sodium salt of the immediately below compound (p. 891, section 2.3.7.).

    PNG
    media_image1.png
    306
    546
    media_image1.png
    Greyscale

	However, Teixeira et al. does not disclose or fairly suggest the claimed coordination complex. It would not have been obvious to have modified the prior art to arrive at the invention. There being no motivation to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628